                      Case 1:20-cv-03010-APM Document 9 Filed 10/27/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________   of Connecticut
                                                                   of __________


              United States of America et al.                  )
                             Plaintiff                         )
                                v.                             )      Case No.     1:20-cv-03010
                          Google LLC                           )
                            Defendant                          )

                                                APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Google LLC                                                                                                      .


Date:          10/27/2020                                                            /s/ Franklin M. Rubinstein
                                                                                         Attorney’s signature


                                                                           Franklin M. Rubinstein (D.C. Bar No. 476674)
                                                                                     Printed name and bar number
                                                                              Wilson Sonsini Goodrich & Rosati P.C.
                                                                                  1700 K Street, NW, Fifth Floor
                                                                                     Washington, DC 20006

                                                                                               Address

                                                                                       frubinstein@wsgr.com
                                                                                            E-mail address

                                                                                          (202) 973-8800
                                                                                          Telephone number

                                                                                          (202) 973-8899
                                                                                             FAX number
